          Case 4:20-cv-02088-MWB Document 18 Filed 11/13/20 Page 1 of 3




                     In the United States District Court
                   For the Middle District of Pennsylvania
                            Williamsport Division

LAMARR PIRKLE, THEODORE
DANNERTH, LAUREN DANKS,            Case No.: 4:20-cv-02088-MWB
and CASEY FLYNN,
                       Plaintiffs,
    v.                             Judge Brann
GOVERNOR THOMAS W. WOLF,
in his official capacity,
KATHRYN BOOCKVAR,
Secretary of the
Commonwealth of
Pennsylvania, in her official
capacity,
                    Defendants


          L.R. 7.36 NOTICE OF SUPPLEMENTAL AUTHORITY

      The Third Circuit today issued Bognet v. Secretary Commonwealth of

Pennsylvania, No. 20-3214 (attached), discussing standing relevant to Voter’s

Memorandum in Support of Motion for Declaratory and Permanent Injunctive

Relief.

      Bognet held voters lacked standing in a deadline-extension context

under equal-protection cases, slip op. 28-29. Here, qualified, registered Voters

who actually voted base their claim on the fundamental right to vote without

dilution by “ballot-box stuffing” in the context of excluding election results




                                          1
        Case 4:20-cv-02088-MWB Document 18 Filed 11/13/20 Page 2 of 3




from counties with sufficient evidence of illegal votes to change or place in

doubt results, so cabining concerns, slip op. 34, are absent.

Date: November 13, 2020                   Respectfully Submitted,

                                          /s/ Anita Y. Milanovich
                                          Anita Y. Milanovich (MT #12176)*
                                            Of Counsel
                                            aymilanovich@milanovichlaw.com
                                          MILANOVICH LAW, PLLC
                                          100 E. Broadway Street
                                          The Berkeley Room
                                          Butte, MT 59701
                                          Telephone: 406/589-6856

                                          James Bopp, Jr. (IN #2838-84)*
                                           jboppjr@aol.com
                                          True the Vote, Inc.
                                           Voters’ Rights Initiative
                                          THE BOPP LAW FIRM, PC
                                          1 South Sixth St.
                                          Terre Haute, IN 47807-3510
                                          Telephone: 812/232-2434

                                          Lead Counsel for Plaintiffs
                                          * Pro Hac Vice application granted

                                          Walter S. Zimolong III, Esq.
                                          ZIMOLONG, LLC
                                          wally@zimolonglaw.com
                                          P.O. Box 552
                                          Villanova, PA 19085-0552
                                          Tele: (215) 665-0842

                                          Local Counsel for Plaintiffs
        Case 4:20-cv-02088-MWB Document 18 Filed 11/13/20 Page 3 of 3




                                Certificate of Service

      I hereby certify that on November 13, 2020, I caused the foregoing Notice

to be filed with the United States District Court for the Middle District of

Pennsylvania, Williamsburg Division, via the Court’s CM/ECF system, which

served all counsel of record.

                                                     /s/ Anita Y. Milanovich
                                                     Anita Y. Milanovich
                                                     Counsel for Plaintiffs
